Citation Nr: 1243246	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  10-36 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for an ulcer, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus prior to May 10, 2012, and in excess of 40 percent thereafter.

3.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity.

4.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to July 1969.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

This appeal is remanded to the RO. 


REMAND

In his September 2010 substantive appeal regarding the above-captioned claims, the Veteran requested a videoconference hearing before the Board.  The evidence does not show that the Veteran withdrew his request or that such a hearing was scheduled.  Therefore, a remand is necessary in order for the Veteran to be afforded an opportunity to present testimony before the Board during a videoconference hearing concerning his claims on appeal.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(e) (2012). 

Accordingly, the case is remanded for the following action:

The RO must place the Veteran's name on the docket for a videoconference hearing at the RO before the Board, according to the date of his request for such a hearing. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


